Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 16, 2014

                                        No. 04-14-00206-CV

                                         PMSALS 1, LLC,
                                            Appellant

                                                  v.

   ROSENTHAL PAUERSTEIN SANDOLOSKI AGATHER L.L.P. and Jonathan Starr,
                            Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-17620
                           Honorable Olin B. Strauss, Judge Presiding


                                           ORDER
        The reporter’s record was originally due to be filed in this appeal on April 28, 2014. On
May 2, 2014, this court notified the court reporter, Mr. Luis Duran, Jr., that the reporter’s record
was late. Mr. Duran was instructed to file a notification of late record by May 12, 2014, if the
record had not been filed because appellant had failed to pay the fee for preparing the record.
Otherwise, Mr. Duran was instructed to file the reporter’s record by June 2, 2014. Because Mr.
Duran failed to file the reporter’s record by the extended deadline, a clerk of this court contacted
Mr. Duran on June 9, 2014, and left a detailed message regarding the missed deadline and the
unfiled record. As of this date, the reporter’s record still has not been filed, and Mr. Duran failed
to respond to our clerk’s message.

        It is therefore ORDERED that Mr. Duran file the reporter’s record in this court no later
than June 30, 2014. If the record is not received by such date, an order may be issued directing
Mr. Duran to appear and show cause why he should not be held in contempt for failing to file the
record. The clerk of this court shall cause a copy of this order to be served on Mr. Duran by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Gloria Saldana, Judge of the 438th Judicial District Court.
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court